DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 7-9, filed 7/29/2021, with respect to claims 21, 24-35, and 38-40 have been fully considered and are persuasive.  The rejection of claims 21, 24-27, 35, and 38-40 has been withdrawn. 
Allowable Subject Matter
Claims 21, 24-35, and 38-40 allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 21 and 35 have each been amended so as to incorporate the previously objected to subject matter considered to overcome the previous rejection of record. Claims 21 and 35 each now recite subject matter similar to that presented within the previously allowed independent claim 28. Each independent claim now recites subject matter related to determining transmission setting based on the timing information to facilitate inversing the timing information for simultaneous reception of the sequence of response signals by, and focused on, the client device over a reverse of the first path and the at least a second path. As previously stated, while the prior art of record discloses a similar system, the prior art of record when taken alone or in combination fails to teach the claims in their entirety. For these 
Claim 21:     A method comprising:     receiving, by an antenna, an incoming signal transmitted from a client device over a first path and at least a second path in a multipath wireless environment,           wherein the incoming signal is received via the first path and the at least a second path with differing phases and arrival times;      identifying phase and timing information corresponding to the incoming signal received by the antenna via the first path and the at least a second path;      determining transmission settings for the antenna based on the phase and timing information to facilitate inversing the timing information for transmission of a sequence of response signals from the antenna to, and focused on, the client device over a reverse of the first path and the at least a second path; and      transmitting, by the antenna and according to the transmission settings, the sequence of response signals to the client device over the reverse of the first path and the at least a second path for simultaneous reception of the sequence of response signals by the client device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH N INGE whose telephone number is (571)270-7705.  The examiner can normally be reached on 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH N INGE/Examiner, Art Unit 2836                                                                                                                                                                                                        
/HAL KAPLAN/Primary Examiner, Art Unit 2836